El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
Se acusó al apelante de haber herido maliciosamente a una mujer, desfigurándole el rostro. Según el título, la acu-sación era por el delito de mutilación. Luego de insaculado el jurado para entender en el juicio, el fiscal anunció que habría de sostener la acusación como una de acometimiento y agresión grave en vez de mutilación, en vista de la juris-prudencia al efecto de que la mera desfiguración del rostro no constituye mutilación(1). Al terminar el fiscal su prueba, que estableció un delito de acometimiento y agresión grave, constituyendo el agravante el hecho de que el acusado, va-*196ron adulto, agredió a una mujer, planteó el acusado la cues-tión de la insuficiencia de • la acusación, ya que no se 'alegó que el acusado fuera un varón adulto. La corte declaró “sin lugar la moción”. El jurado rindió un veredicto de culpa-bilidad de acometimiento y agresión grave, constituyendo el único agravante, según las instrucciones del juez, el hecho de que el acusado, siendo varón adulto, agrediera a una mujer.
De la sentencia que lo condena a sufrir dos años de cár-cel apela el acusado señalando como error, entre otros, el cometido por la corte al estimar que la acusación imputaba un delito de acometimiento y agresión grave.
 El artículo 286 del Código de Enjuiciamiento Criminal, que aunque no fue invocado expresamente por la corte inferior, parece ser la .base en que fundó su decisión respecto a la suficiencia de la acusación, dispone:
“ Artículo 286. — El jurado podrá declarar al 'acusado culpable de la comisión de cualquier delito necesariamente comprendido en el de-lito imputádole, o de tentativa de cometerlo.
“Bajo una acusación por el delito de mutilación, el jurado podrá declarar culpable al acusado de un delito de acometimiento y agresión con circunstancias agravantes, o de acometimiento y agresión simple, siempre que se hubiere probado en el juicio que el agredido no ha quedado inutilizado en algún miembro importante de su cuerpo.”
De ser aplicable el artículo 286, cabría discutir si en un caso de mutilación procede un veredicto por acometimiento y agresión grave cuando el agravante no es el que está ne-cesariamente comprendido en la acusación por mutilación (grave daño corporal), y no se alega otro agravante expre-samente en la acusación. (2) No es necesario, sin embargo, que resolvamos si el alcance del artículo 286 en cuanto se refiere a mutilación, está limitado a aquellos agravantes que, *197ya expresamente, ya por necesaria implicación, están in'eluí-dos en una acusación por mutilación. No es necesario, por-que no es aplicable el- artículo 288, ya que en el caso-de autos nunca hubo una acusación por mutilación. El mero he-cho de que se titulara la acusación “mutilación” carece de importancia. Pueblo v. Méndez, 44 D.P.R. 604; Pueblo v. González, 17 D.P.R. 1186; Pueblo v. Behn, 13 D.P.R. 1. Lo importante, y lo que determina la verdadera calificación del delito imputado, es lo que se alega en la acusación. Y en el caso de autos no se alegan en la acusación hechos consti-tutivos del delito de mutilación,(3) y sí hechos constitutivos del delito de acometimiento y agresión.
Siendo la acusación una por acometimiento y agre-sión, no es suficiente para imputar la modalidad grave del ' delito a menos que se aleguen-los hechos constitutivos del agravante.(4) El único agravante en que se fundó o podía' fundarse el veredicto del jurado, de acuerdo con las ins-trucciones del juez, es el hecho de ser la agredida mujer y el agresor varón adulto. No surge de la acusación ese agra-vante, ya que no se alegó que el acusado fuese varón adulto. Tanto el veredicto como la sentencia que en él descansa, son por consiguiente erróneos, pór no ser consistentes con la acusación. Pueblo v. Zambrana, supra.

Por ■ los fundamentos expuestos i se revoca la sentencia apelada y se devuelve el caso a la corte inferior para la ce-lebración de tin nuevo juicio u otros procedimientos no in-consistentes con esta opimón.


Pueblo v. Beltrán, 64 D.P.R. 885.


Entro los agravantes que no están necesariamente comprendidos en una acusación por mutilación está la agresión de una mujer o un niño por varón adulto, la agresión a un funcionario público, la agresión en sala de justicia u otro sitio de reunión para fines lícitos, la agresión en una morada ajena, etc.


Pueblo v. Beltrán, supra.


Pueblo v. Ramos, 22 D.P.R. 685; Pueblo v. Aguilar, 19 D.P.R. 1074; Pueblo v. Zambrana, 18 D.P.R. 758.